 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAN BAILEY,                                       No. 2:18-CV-0055-KJM-DMC
12                       Plaintiff,
13              v.                                      ORDER
14    ENLOE MEDICAL CENTER,
15                       Defendant.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action for wrongful

18   termination. Pending before the court are: (1) plaintiff’s motion to strike defendant’s motion

19   for summary judgment (ECF No. 42); (2) plaintiff’s motion for leave to amend (ECF No. 43);

20   and (3) plaintiff’s motion for a one-day extension of time (ECF No. 45).

21                   Plaintiff’s motion to strike and motion for leave to amend will be stricken

22   because they were not properly noticed. Except in cases where one party is incarcerated and

23   proceeding pro se, all motions must be noticed for hearing on the assigned Magistrate Judge’s

24   or District Judge’s calendar. See Local Rule 230(b), (l). Here, neither motion was noticed for

25   hearing.

26                   Plaintiff’s motion for a one-day extension of time will be denied as late. On

27   December 4, 2019, the court granted plaintiff’s prior motion for an extension of time to

28   December 6, 2019, to file an opposition to defendant’s pending motion for summary judgment.
                                                        1
 1   No opposition was filed by that date. On December 27, 2019 – three weeks after expiration of

 2   the previously extended deadline – plaintiff filed the instant motion for an additional extension

 3   of time. Because the motion was filed after the deadline sought to be extended, it is untimely

 4   and will be denied as such.1

 5                     Defendant’s motion for summary judgment, which is unopposed at this time, will

 6   be addressed by separate findings and recommendations.

 7                     Accordingly, IT IS HEREBY ORDERED that:

 8                     1.       Plaintiff’s motion to strike (ECF No. 42) and plaintiff’s motion for leave

 9   to amend (ECF No. 43) are stricken; and

10                     2.       Plaintiff’s motion for a one-day extension of time (ECF No. 45) is denied

11   as untimely.

12

13

14   Dated: January 13, 2020
                                                                     ____________________________________
15                                                                   DENNIS M. COTA
16                                                                   UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27            1
                       Plaintiff states the additional day is needed in order to obtain notarized signatures on his
28   opposition. Plaintiff’s motion thus fails to establish the need for an extension because notarized signatures are not
     required on an opposition to a motion.
                                                                 2
